

116 HR 7040 IH: To designate the facility of the United States Postal Service located at 2800 Lakeland Hills Boulevard in Lakeland, Florida, as the “Officer Ken Foley Post Office Building”.
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7040IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Spano introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 2800 Lakeland Hills Boulevard in Lakeland, Florida, as the Officer Ken Foley Post Office Building.1.Officer Ken Foley Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2800 Lakeland Hills Boulevard in Lakeland, Florida, shall be known and designated as the Officer Ken Foley Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Officer Ken Foley Post Office Building.